Niblack, J.
This was an action by Samuel W. Sprott, the appellee, against Joseph R. Panning, the" appellant, upon an account, the principal item in which was for services as deputy-clerk of the DeKalb Circuit Court.
The defendant answered'in three paragraphs :
1. In general denial;
2. Payment;
8. A set-off.
The plaintiff replied in denial of the second and third paragraphs of the answer.
The jury returned a general verdict for the plaintiff, for two hundred and thirty-eight dollars and fifty-two cents, with answers to certain special interrogatories, some of which were addressed to them by the plaintiff', and the others by the defendant. After overruling a motion for a new trial, the court rendered judgment in favor of the plaintiff, upon the general verdict, no motion of any kind having been made upon the answers to the special interrogatories.
Error is assigned only upon the overruling of the motion for a new trial. The only question discussed here has been the supposed insufficiency of the evidence to sustain the verdict.
The appellant insists, with great earnestness, that a close analysis of the evidence makes it apparent that the verdict *595was for too large a sum, upon any theory which can be safely adopted. The appellee, on the- other hand, contends that there are at least two theories, as applicable to the evidence, upon which the verdict can be fairly sustained.
Considered with reference to the evidence, as it comes to us in the record, we can not regard the verdict in this cause as in all respects a satisfactory one. We are not free from the apprehension that, in easting the balance between the parties, some mistake may have been made by the jury, injurious to the appellant, but we are unable to say that the verdict was so palpably wrong as to justify us in setting it aside.
There was some conflict in the evidence as to the principal item sued upon, and some apparent confusion in the application of the evidence to some, of the other items. Under such circumstances, all the presumptions are in favor of the verdict, and of the action of the court below in refusing to disturb it, and necessarily lead to an affirmance of the judgment.
The judgment is affirmed, at the appellant’s costs.